Title: Enclosure I: [Statement of the Several Sums which Have Been Borrowed for the Use of the United States], 3 January 1792
From: Treasury Department,Hamilton, Alexander
To: 






I
Statement of the Several Sums Which Have Been Borrowed for the Use of the United States by Virtue of the Acts of the Fourth and Twelfth of August 1790, Shewing the Particular Application of the Monies, to the First of January 1793, Inclusively, and the Balance Remaining Unapplied.


Loans (A)





Florins. Sts. d.


First Loan,
made at Amsterdam, commencing on the 1st of February 1790, at 5 per cent interest, and 4½ per cent charges
3.000.000.  


Second Loan,
made at Amsterdam, commencing on the 1st day of March 1791, at 5 per cent interest, and 4 per cent charges
2.500.000.  


Third Loan,
made at Amsterdam, commencing on the 1st of September 1791, at 5 per cent interest, and 4 per cent charges
6.000.000.  


Fourth Loan,
made at Antwerp, commencing on the 1st of December 1791, at 4½ per cent interest, and 4 per cent charges
2.050.000.  


Fifth Loan,
made at Amsterdam, commencing on the 1st of January 1792, at 4 per cent interest, and 5½ per cent charges
3.000.000.  


Sixth Loan,
made at Amsterdam, commencing on the 1st of June 1792, at 4 per cent interest, and 5 per cent charges
 3.000.000.  




19.550.000.  













Charges upon the Loans.


On
3.000.000.
Florins
at
4½
per cent
135.000.  



2.500.000
“
at
4
per cent
100.000.  



6.000.000
“
at
4
per cent
240.000.  



2.050.000
“
at
4
per cent
82.000.  



3.000.000
“
at
5½
per cent
165.000.  



3.000.000
“
at
5
per cent
 150.000.  









872.000.  








18.678.000.  











Net amount of the Loans


Payments made to France. (B.)







Livres tournois S. d.
Florins. Sts. d.



1790
Dec:
3d:
Remittance from
Amsterdam,
3.611.950.     
1.500.014. 9.



1791.
June
1st
  do
  do
2.696.629. 4   
1.005.000.  




Aug:
11th
  do
  do
941.176. 9   
352.187.10.




Sept.
12th.
  do
  do
642.896. 9. 9
238.233. 6.





15th
  do
  do
1.080.874.12. 6
400.531.12.




 “
22d.
  do
  do
1.457.734.15. 4
539.414.10.




 “

  do
  do
907.280.15. 2
335.726.14.



  
   “
  29th
    do
    do
  616.212.14. 7
  229.500.15.
  


  
  Octo.
  3d
    do
    do
  220.680.10   
  81.957.10.
  


  
   “
  6th
    do
    do
  806.420. 3. 3
  300.951. 9
  


  
   “
  13th
    do
    do
  1.139.053.14. 1
  429.550.16.
  


  
   “
  20th
    do
    do
  811.154. 2. 8
  302.291. 4.
  


  
   “
  24th
    do
    do
  487.692. 2. 8
  180.608.13.
  


  
  Nov:
  10.
    do
    do
  1.540.909. 2   
  567.825.  
  


  
  Dec:
  
    do. from Amsterdam
  5.367.272.14. 6
  1.968.000.  
  


  1792.
  Aug:
  9th.
    do. from Amsterdam
  6.000.000     
  1.641.250.  
  


  
  
  
  
  
  
  10.073. 1.
  


  
  Charges on the Remittances to France.


  
  Brokerage on Florins 10.073.043.8. at 1 per mille.
  28.327.937. 9. 6.
  10.073.043. 8.
  





Payments on account of other foreign Loans made and to be made to the 1st of January 1793, inclusively.

1791
February
1st
289.783. 6. 





June
1st
350.000.    




1792
February
1st
230.000.    




“
March
1st
119.879. 4  




“
June.
1st
350.000.    




“
September
1st
294.566.13  




“
December.
1st
92.250.    




1793.
January
1st
 106.709.19. 8.







1.833.189.    




From which, deduct so much remitted to the Commissioners from the Treasury, pursuant to special appropriations by the Acts, intituled “An Act making appropriations for the support of Government for the year 1790;” and, “An Act making certain appropriations therein mentioned.”
 100.000      








1.733.189. 2. 8.



Commission on the payment of 1.917.250, florins interest, at 1 per cent

19.172.10.  



For postage and advertising

613. 8. 8.



For interest on the debt due to certain foreign Officers, payable in Paris, (C)

105.000.    



Reimbursement of the Spanish debt, estimated at (D)

680.000.    



Bills drawn upon the Commissioners in Amsterdam, by the Treasurer. (E)

5.649.621. 2. 8.








18.270.712.12. 8.


Leaving a Balance in the hands of the Commissioners, of


407.287. 7. 8.



Remarks
(A) The dates here mentioned are those for commencing payments on account of the respective loans. The usage is, to allow a certain time to the subscribers (ordinarily from three to six months) to pay in the sums subscribed, the sums paid in, in each month, bearing interest from the beginning of the month. The Schedule No. II, shews the monthly periods of actual payment. The first of these loans was set on foot by our Bankers in Holland, without previous authority, for reasons of weight, respecting the interests and credit of the United States. A due regard to the motives, and considerations relative to the yet unascertained effect of our financial arrangements in their first stages led to an acceptance of that loan on account of the government. The fourth of these loans was originally contracted for three millions of florins, but nine hundred and fifty thousand florins were afterwards suppressed, in consequence of its being found, that money had become obtainable at a lower rate of interest.
(B) The conversion of florins into livres, in each case, is regulated by the actual market rate of exchange, at the time of payment. It is, however, understood, that there is to be a reliquidation, with a view to certain equitable considerations. The rate of exchange, for the proceeds of the Antwerp loan, is stated by analogy—no more certain rule being, at present, in possession of the Treasury.
(C) The actual payment of this interest is not yet known at the Treasury, but an appropriation has been made for it, at the disposal of the Minister Plenipotentiary of the United States in France.
(D) Advice is received, that this payment was going on, though it had not been completed. There is no cause to doubt, that it has been since carried into full effect.
(E) The produce of the Bills drawn for this sum, and others particulars respecting it, will appear from the Schedules, No. III and IV.
According to the terms of all these loans, the United States are bound to reimburse, in fifteen years, by equal instalments, the first beginning the eleventh year; but the United States have reserved a right upon all, except the two last, to reimburse, at any time, at their pleasure; The reimbursement of the two last (according to the general usage of the country, observed in all loans by the United States, prior to the present government) cannot begin ’till the eleventh year.

Treasury Department, January 3d: 1792
Alex. Hamilton, Secry. of Treasy.
